49 N.Y.2d 997 (1980)
Community School Board District 6, Manhattan, by Leonard Strauss, President, Appellant,
v.
Irving Anker, as Chancellor of the Board of Education of the City of New York, et al., Respondents.
Court of Appeals of the State of New York.
Submitted April 7, 1980.
Decided April 29, 1980.
Dan Brecher for motion.
Allan G. Schwartz, Corporation Counsel (Lillian S. Gewirtz of counsel), opposed.
Motion for leave to appeal dismissed, with $20 costs and necessary reproduction disbursements, upon the ground that the supporting papers do not comply with section 500.9 (a) (2) of the Rules of Practice of the Court of Appeals (22 NYCRR 500.9 [a] [2] [see June 11, 1979 notice to the Bar, NYLJ, June 15, 1979, p 6, col 2]).

REMINDER NOTICE TO THE BAR
The attention of the Bar is directed to the April 29, 1980 decision of the Court of Appeals in Community School Bd. Dist. 6, Manhattan v Anker dismissing a motion for leave to appeal for failure to comply with section 500.9 (a) (2) of the court's Rules of Practice and to the following statement in the Court of Appeals June 11, 1979 notice to the Bar: "The requirements of the Rule [500.9 (a) (2)] may be fulfilled in the form either of a new brief or memorandum of law. This does not require that the entire Appellate Division brief be rewritten in Court of Appeals form, but only that the substantive elements of § 500.9 (a) (2) be fulfilled. Indeed, a single copy of *999 the Appellate Division brief in addition to ten copies of the newly-written Court of Appeals brief or memorandum of law, complies with §§ 500.9 (a) (2) and 500.9 (a) (3)."